United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-1424
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                     Carl S. Reeder

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                               Submitted: July 2, 2015
                                Filed: July 2, 2015
                                   [Unpublished]
                                  ____________

Before WOLLMAN, LOKEN, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

     Carl Reeder directly appeals after he pled guilty to being a felon in possession
of ammunition, and the district court1 sentenced him below the calculated Guidelines


      1
        The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.
range. His counsel has moved to withdraw, and filed a brief under Anders v.
California, 386 U.S. 738 (1967), arguing that the district court imposed a
substantively unreasonable sentence. Having jurisdiction under 28 U.S.C. § 1291, this
court affirms.

        This court concludes that the district court did not impose a substantively
unreasonable sentence. The court specifically referenced several of the 18 U.S.C.
§ 3553(a) factors, and there is no indication that the court overlooked a relevant factor,
gave significant weight to an improper or irrelevant factor, or committed a clear error
of judgment in weighing relevant factors. See United States v. Feemster, 572 F.3d
455, 461-62 (8th Cir. 2009) (en banc); see also United States v. Moore, 581 F.3d 681,
683 (8th Cir. 2009) (per curiam) (“[W]here a district court has sentenced a defendant
below the advisory guidelines range, it is nearly inconceivable that the court abused
its discretion in not varying downward still further.”). An independent review of the
record under Penson v. Ohio, 488 U.S. 75, 80 (1988), reveals no nonfrivolous issues
for appeal.

      The judgment is affirmed. Counsel’s motion to withdraw is granted.
                      ______________________________




                                           -2-